DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20170113798 A1).

Regarding claim 1, Lee teaches an aerial vehicle (Fig. 9, “drone”, 50) comprising: a main body (Fig. 9, “body”, 100) having at least one suction motor (Fig. 9, “inlet units”, 201/202/203/204), wherein the at least one suction motor is to suck-in atmospheric air, amplify the sucked air and eject the amplified air (“four inlet units 201, 202, 203, and 204 may be correspondingly provided to supply wind to the respective wind guide parts 300”, para. [0057]); and at least one thrust shoot (Fig. 9, “wind guide parts”, 300) coupled to the at least one suction motor (Fig. 9 shows “wind guide parts” 300 coupled to “inlet units” 201/202/203/204; “a plurality of inlet units 201, 202, 203, and 204 is provided to correspond to a plurality of wind guide parts 300 that are radially arranged along the outer circumference of the body 100”, Para. [0057]), through which the ejected amplified air from the at least one suction motor passes out through an opening of the at least one thrust shoot (“four inlet units 201, 202, 203, and 204 are driven, outside air flows through four inlet parts 102a-1, 102a-2, 102a-3, and 102a-4 to four connecting ducts 400, respectively, and subsequently, four wind guide parts 300”, para. [0057]), wherein the air is modulated to create a differential thrust to manoeuvre the aerial vehicle (“a plurality of inlet units 201, 202, 203, and 204 to supply wind to a plurality of wind guide parts 300, each wind guide part 300 has the effect of stably discharging stronger wind to a lower position”, para. [0058]; “an object of the present invention is to provide a drone with a wind guide part, which is configured such that it can lift off or aviate using the flow of wind”, para.  [0006]).

Regarding claim 5, Lee teaches the aerial vehicle as claimed in claim 1, wherein the at least one thrust shoot (Fig. 9, “wind guide parts”, 300) comprises a distal end (Figs. 3-4, at “outlet part”, 102 of “body” 100) extended beyond the opening of at least one thrust shoot to provide a landing frame (Fig. 4, “duct” 400 shown extending past supply opening 312 or opening 102b towards “body” 100 which is provided with “second body” 104 which is the landing frame for the aerial vehicle/drone).

Regarding claim 6, Lee teaches the aerial vehicle as claimed in claim 1, comprising: a plurality of impellers (Fig. 3, “inlet fan”, 210; four shown in Fig. 9), wherein for each impeller of the plurality of impellers, a different speed is set to create a differential thrust to manoeuvre the aerial vehicle (“The second inner circumferential part may be formed to be inclined towards the outer circumferential part, thus allowing wind to be obliquely discharged from the discharge part according to an inclination angle of the second inner circumferential part”, Para. [0013]; “By controlling the rotating speed of the inlet fan 210 and adjusting the amount of wind supplied to the wind guide parts 300”, Para. [0040]; “the present invention has a plurality of inlet units 201, 202, 203, and 204 to supply wind to a plurality of wind guide parts 300, each wind guide part 300 has the effect of stably discharging stronger wind to a lower position”, Para. [0058]).

Regarding claim 8, Lee teaches an aerial vehicle (Fig. 9, “drone”, 50) comprising: a main body (Fig. 9, “body”, 100) having a plurality of suction motors (Fig. 9, “inlet units”, 201/202/203/204), wherein each suction motor of the plurality of suction motors is to suck-in atmospheric air, amplify the sucked air and eject the amplified air (“four inlet units 201, 202, 203, and 204 may be correspondingly provided to supply wind to the respective wind guide parts 

Regarding claim 9, Lee teaches the aerial vehicle as claimed in claim 8, comprising: a plurality of impellers (Fig. 3, “inlet fan”, 210; four shown in Fig. 9), each disposed over a respective suction motor of the plurality of suction motors  (Fig. 3, “inlet fan” 210 shown above “inlet motor” 220 of “inlet units”); wherein for each impeller of the plurality of impellers, a different speed is set to create a differential thrust to manoeuvre the aerial vehicle (“The second inner circumferential part may be formed to be inclined towards the outer circumferential part, 

Regarding claim 11, Lee teaches an aerial vehicle (Fig. 9, “drone”, 50) comprising: a main body (Fig. 9, “body”, 100) having at least one suction motor (Fig. 9, “inlet units”, 201/202/203/204), wherein the at least one suction motor is to suck-in atmospheric air, amplify the sucked air and eject the amplified air (“four inlet units 201, 202, 203, and 204 may be correspondingly provided to supply wind to the respective wind guide parts 300”, para. [0057]); and at least one thrust shoot (Fig. 9, “wind guide parts”, 300) coupled to the at least one suction motor (Fig. 9 shows “wind guide parts” 300 coupled to “inlet units” 201/202/203/204; “a plurality of inlet units 201, 202, 203, and 204 is provided to correspond to a plurality of wind guide parts 300 that are radially arranged along the outer circumference of the body 100”, Para. [0057]), through which the ejected amplified air from the at least one suction motor passes out from an opening of the at least one thrust shoot (“four inlet units 201, 202, 203, and 204 are driven, outside air flows through four inlet parts 102a-1, 102a-2, 102a-3, and 102a-4 to four connecting ducts 400, respectively, and subsequently, four wind guide parts 300”, para. [0057]), wherein the sucked amplified air is modulated to create a differential thrust to manoeuvre the aerial vehicle (“a plurality of inlet units 201, 202, 203, and 204 to supply wind to a plurality of wind guide parts 300, each wind guide part 300 has the effect of stably discharging stronger .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2-4, 7, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170113798 A1) in view of Sokhey et al. (US 5,769,317).

Regarding claim 2, Lee teaches the aerial vehicle as claimed in claim 1, but does not expressly disclose wherein the at least one thrust shoot comprises a directional vent to control the flow of air passed via the at least one thrust shoot.
However, in an analogous aerial vehicle art, Sokhey teaches wherein the at least one thrust shoot (Fig. 1A, “outlet”, 22) comprises a directional vent (Fig. 2, “vectoring nozzle”, 100) to control the flow of air passed via the at least one thrust shoot (“This conduit provides a way to change the direction of working fluid exiting the nozzle and correspondingly change the thrust vector of the aircraft”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee wherein the at least one thrust shoot comprises a directional vent to control the flow of air passed via the at least one thrust shoot, as taught by Sokhey, to provide “a smooth and reliable transition to the horizontal or cruise mode” (Sokhey, Col. 1, Lines 31-32) from a V/STOVL or lift-off mode.

Regarding claim 3, Lee as modified by Sokhey teaches the aerial vehicle as claimed in claim 2. Further, Sokhey teaches wherein the directional vent (Fig. 2, “vectoring nozzle”, 100) is 

Regarding claim 4, Lee as modified by Sokhey teaches the aerial vehicle as claimed in claim 2. Further, Sokhey teaches wherein the directional vent (Fig. 2, “vectoring nozzle”, 100) comprises at least one flap (Fig. 3, “guide vanes”, 152a-152f) moveable along an axis transverse to a longitudinal axis of the at least one thrust shoot (“each guide vane 152a through 152f pivots about its longitudinal axis as representatively depicted by pivot path P1 for guide vane 152a. It is envisioned that the pivot position of each guide vane 152a through 152f may be controlled by an actuation system 197 as schematically shown”, Col. 9, Lines 65-67, - Col. 10, Lines 1-3) to modulate the air to be passed out via the opening (Fig. 1A, opening at “outlet” 22) of the at least one thrust shoot (Fig. 1A, “outlet”, 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee as modified by Sokhey wherein the directional vent comprises at least one flap moveable along an axis transverse to a longitudinal axis of the at least one thrust shoot to modulate the air to be passed out via the opening of the at least one thrust shoot, as further taught by Sokhey, to provide more controllability of the aerial vehicle, such as discussed by Sokhey (“add an additional 20 degrees of pitch control”, Sokhey, Col. 10, Lines 19-20).

Regarding claim 7, Lee teaches the aerial vehicle as claimed in claim 1. Further, Lee teaches the main body (Fig. 3, “body”, 100) comprises a vent (Fig. 1, “inlet part”, 102a), disposed over the least one suction motor (Fig. 3, “inlet unit”, 200; including “inlet motor”, 220), 
Lee does not expressly disclose wherein the vent comprises at least one auxiliary flap moveable along an axis transverse to an axis of rotation of the least one suction motor to modulate the air prior to being sucked in by the least one suction motor.
However, Sokhey teaches wherein the vent (Fig. 2, “vectoring nozzle”, 100) comprises at least one auxiliary flap (Fig. 3, “guide vanes”, 152a-152f) moveable along an axis transverse to an axis of rotation of the least one motor (“each guide vane 152a through 152f pivots about its longitudinal axis as representatively depicted by pivot path P1 for guide vane 152a. It is envisioned that the pivot position of each guide vane 152a through 152f may be controlled by an actuation system 197 as schematically shown”, Col. 9, Lines 65-67, - Col. 10, Lines 1-3) to modulate the air being sucked in by the least one motor (“This conduit provides a way to change the direction of working fluid exiting the nozzle and correspondingly change the thrust vector of the aircraft”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee wherein the vent comprises at least one auxiliary flap moveable along an axis transverse to an axis of rotation of the least one suction motor to modulate the air prior to being sucked in by the least one suction motor, as taught by Sokhey, to provide more controllability of the aerial vehicle, such as discussed by Sokhey (“add an additional 20 degrees of pitch control”, Sokhey, Col. 10, Lines 19-20).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee as modified by Sokhey the least one suction motor to modulate the air prior to being sucked in by the least one suction motor, since it has been held that rearranging parts of an invention, such as moving the vent and flaps from the downstream outlet to the upstream inlet to provide more controllability of the aerial vehicle, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Lee teaches the aerial vehicle as claimed in claim 8. Further, Lee teaches the main body (Fig. 3, “body”, 100) comprises a vent (Fig. 1, “inlet part”, 102a), disposed over the least one suction motor (Fig. 3, “inlet unit”, 200; including “inlet motor”, 220), to suck in air from the top of the aerial vehicle (“If the inlet motor 220 rotates the inlet fan 210 using the power of the battery 230, outside air flows through a space between the supports 112 into the first accommodation part 110, so that air flow, namely, wind is generated”, Para. [0040]).
Lee does not expressly disclose wherein the vent comprises at least one auxiliary flap moveable along an axis transverse to an axis of rotation of the least one suction motor to modulate the air prior to being sucked in by the least one suction motor.
However, Sokhey teaches wherein the vent (Fig. 2, “vectoring nozzle”, 100) comprises at least one auxiliary flap (Fig. 3, “guide vanes”, 152a-152f) moveable along an axis transverse to an axis of rotation of the least one motor (“each guide vane 152a through 152f pivots about its longitudinal axis as representatively depicted by pivot path P1 for guide vane 152a. It is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee wherein the vent comprises at least one auxiliary flap moveable along an axis transverse to an axis of rotation of the least one suction motor to modulate the air prior to being sucked in by the least one suction motor, as taught by Sokhey, to provide more controllability of the aerial vehicle, such as discussed by Sokhey (“add an additional 20 degrees of pitch control”, Sokhey, Col. 10, Lines 19-20).
Lee as modified by Sokhey does not expressly disclose the least one suction motor to modulate the air prior to being sucked in by the least one suction motor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee as modified by Sokhey the least one suction motor to modulate the air prior to being sucked in by the least one suction motor, since it has been held that rearranging parts of an invention, such as moving the vent and flaps from the downstream outlet to the upstream inlet to provide more controllability of the aerial vehicle, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 12, Lee teaches the aerial vehicle as claimed in claim 11, but does not expressly disclose wherein the at least one thrust shoot comprises a directional vent disposed at 
However, in an analogous aerial vehicle art, Sokhey teaches wherein the at least one thrust shoot (Fig. 1A, “outlet”, 22) comprises a directional vent (Fig. 2, “vectoring nozzle”, 100) disposed at the opening of the at least one thrust (Fig. 1A, “outlet”, 22; “vectoring nozzle” 100 shown at outlet opening of “outlet” 22) to control the flow of air passed via the at least one thrust shoot (“This conduit provides a way to change the direction of working fluid exiting the nozzle and correspondingly change the thrust vector of the aircraft”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee wherein the at least one thrust shoot comprises a directional vent disposed at the opening of the at least one thrust shoot to control the flow of air passed via the at least one thrust shoot, as taught by Sokhey, to provide “a smooth and reliable transition to the horizontal or cruise mode” (Sokhey, Col. 1, Lines 31-32) from a V/STOVL or lift-off mode.

Regarding claim 13, Lee as modified by Sokhey teaches the aerial vehicle as claimed in claim 12. Further, Sokhey teaches wherein the directional vent (Fig. 2, “vectoring nozzle”, 100) comprises at least one flap (Fig. 3, “guide vanes”, 152a-152f) moveable along an axis transverse to a longitudinal axis of the at least one thrust shoot (“each guide vane 152a through 152f pivots about its longitudinal axis as representatively depicted by pivot path P1 for guide vane 152a. It is envisioned that the pivot position of each guide vane 152a through 152f may be controlled by an actuation system 197 as schematically shown”, Col. 9, Lines 65-67, - Col. 10, Lines 1-3) to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Lee as modified by Sokhey wherein the directional vent comprises at least one flap moveable along an axis transverse to a longitudinal axis of the at least one thrust shoot to modulate the air to be passed out via the opening of the at least one thrust shoot, as further taught by Sokhey, to provide more controllability of the aerial vehicle, such as discussed by Sokhey (“add an additional 20 degrees of pitch control”, Sokhey, Col. 10, Lines 19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647